DETAILED ACTION
The communication dated 8/3/2021 has been entered and fully considered.
Claims 2 and 13 were canceled. Claims 1, 3-6, 11-12, and 14-15 were amended. Claims 21-22 were added. Claims 1, 3-12, and 14-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 8/3/2021, with respect to claims 1, 4-5, 12, 15, and 19-20 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 1, 4-5, 12, 15, and 19-20 have been withdrawn.
Applicant’s arguments, see pages 8-9, filed 8/3/2021, with respect to claims 2-3, 6, 9-10, 13-14, 16, and 18 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 2-3, 6, 9-10, 13-14, 16, and 18 have been withdrawn.
Applicant’s arguments, see page 6, filed 8/3/2021, with respect to claims 7-8, 11, and 17 have been fully considered and are persuasive.  The dependency objections of claims 7-8, 11, and 17 have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows:
Claim 18 is to be amended.

Claim 18 is to be amended as:
“18.	(Original) The method of claim [[13]]12, further comprising:
moving the first carriage assembly with a second motor.”

Allowable Subject Matter
Claims 1, 3-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Brumfield U.S. Publication 2015/0034128, the closest prior art, differs from the instant claims in failing to teach a cantilever support arm operatively engaged with the base and being selectively rotatable about an axis oriented parallel to the plurality of tubes, wherein said cantilever support arm extends outwardly towards a second end in a cantilevered manner relative to said axis; and a first carriage assembly operatively engaged with the cantilever support arm, said first carriage assembly being selectively linearly movable along the cantilever support arm relative to the base and in a direction perpendicular to the plurality of tubes. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Claims 3-11 are allowed as they are dependent upon allowed claim 1.
As for claim 12, Brumfield U.S. Publication 2015/0034128, the closest prior art, differs from the instant claims in failing to teach selectively rotating a cantilever support arm operatively engaged with the base about an axis oriented parallel to the plurality of tube bores, wherein said cantilever support arm extends outwardly towards a second end in a cantilevered manner relative to said axis; operatively engaging a first carriage assembly and the cantilever support arm; and selectively moving the first carriage assembly linearly along the cantilever support arm in a plane parallel to the end plate and relative to the base. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Brumfield as claimed.
Claims 14-20 are allowed as they are dependent upon allowed claim 12.
As for claim 21, Brumfield U.S. Publication 2015/0034128, the closest prior art, differs from the instant claims in failing to teach only a single cantilever support arm operatively engaged with the base and being selectively rotatable about an axis oriented parallel to the plurality of tubes using a first motor, wherein said single cantilever support arm extends outwardly towards a second end in a cantilevered manner relative to said axis. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat exchanger tube cleaning tool taught by Brumfield as claimed.
Claim 22 is allowed as it is dependent upon allowed claim 21.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711